GROSSCUP, Circuit Judge
(concurring).
I concur, without reserve, in all of the foregoing opinion, except the portion that charges the five thousand dollars, embodied in the brother’s mortgage, as a liability to be taken into account in determining the question of solvency without a counter credit on account of the value of the land mortgaged. I greatly doubt whether, in balancing assets and liabilities with a view solely of determining the question of solvency, the views expressed in the opinion are correct.
■ But a ruling on the status of this item does not affect the result, and need not, therefore, be further discussed.
The decree is reversed, and the cause remanded to the District Court with a direction to enter a decree adjudging Shoesmith a bankrupt.